Citation Nr: 1521775	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-14 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity radiculopathy, to include as secondary to cervical spine and/or lumbar spine disabilities.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to cervical spine and/or lumbar spine disabilities.

3.  Entitlement to an evaluation in excess of 50 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1974 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied bilateral upper and lower extremity radiculopathy.  The Veteran timely appealed that decision.  

The Veteran initially requested a Board hearing before a Veterans Law Judge in his May 2013 substantive appeal, VA Form 9; he subsequently withdrew that request for a hearing in a July 2014 correspondence.  The Board will proceed with adjudication of the Veteran's case at this time without the benefit of a hearing, per his request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran was denied an evaluation in excess of 30 percent for his anxiety disorder a May 2010 rating decision; he submitted a June 2010 statement wherein he indicated that he disagreed with the May 2010 rating decision.  No statement of the case has been issued with respect to the Veteran's increased evaluation claim for his anxiety disorder.  

After the submission of the June 2010 notice of disagreement, the Veteran's anxiety disorder was increased to 50 percent disabling in a June 2010 rating decision and the effective date of that award was later adjusted to December 31, 2009, in a May 2013 rating decision.  

The highest evaluation possible for the Veteran's anxiety disorder has not been assigned at this time.  Likewise, it does not appear that the Veteran has indicated that he was satisfied with the assigned disability evaluation or otherwise indicated that he wished to withdraw his appeal of the anxiety disorder issue.  Thus, the Board finds that a timely notice of disagreement with increased evaluation claim for anxiety disorder has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also AB v. Brown, 6 Vet. App. 35 (1993) (VA will assume that the Veteran seeks the maximum schedular benefit unless otherwise specifically stated).  Therefore, the increased evaluation claim for anxiety disorder is remanded at this time.

Turning to the bilateral upper and lower extremity radiculopathy claims, the Board notes that the Veteran has never been specifically afforded a peripheral nerve examination, and the presence of his radiculopathy (or lack thereof) has always been addressed in connection with his lumbar spine and cervical spine VA examinations.  In this regard, the Board further notes that the Veteran's last lumbar spine examination was in June 2010, and his last cervical spine examination was in June 2012; both of those examinations were negative for any radicular symptomatology.  Likewise, the Veteran's VA treatment records are negative of any treatment or diagnosis of any radiculopathy symptomatology.  

Despite this lack of evidence of any neurological disorder of the bilateral upper and lower extremities, the Veteran maintains that he has symptomatology consistent with radicular disorders of his upper and lower extremities and that he should be service connected for those disorders, as related to his lumbar and cervical spine disabilities.  

In light of the significant length of time since his last VA examination, and the fact that no specific neurological examination has been performed, the Board finds that a remand is necessary in order for the Veteran to be afforded a VA peripheral nerve examination which addresses whether he has any neurological disorder of his bilateral upper and lower extremities, and if so, whether such is related to military service or his service-connected lumbar spine and/or cervical spine disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case on the issue of entitlement to an increased evaluation for psychiatric disability to the Veteran and his representative.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Little Rock VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2013 and associate those documents with the claims file.


3.  Ask the Veteran to identify any private treatment that he may have had for his bilateral upper and lower extremity radiculopathy, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA peripheral nerve examination of his bilateral upper and lower extremities in order to determine whether any neurological disability is related to service or to his already service-connected lumbar spine and/or cervical spine disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify all neurological disorders affecting the upper and lower extremities.  

If the examiner finds any neurological disorder affecting the upper and/or lower extremities, then, the examiner should opine as to whether any such disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  

If the examiner does not find that any neurological disorder of the upper and/or lower extremities is related to his military service on a direct basis, the examiner should opine whether any such neurological disorder is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected lumbar spine and/or cervical spine disabilities.  

In so discussing the above opinions, the examiner should additionally address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service/onset.  The examiner should additionally address the Veteran's June 2010 and June 2012 VA spinal examinations, his VA treatment records, and any relevant private treatment records, as well as any other pertinent evidence in the claims file, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral upper and lower extremity radiculopathy.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




